Pfeifer, J.
{¶ 1} In this case, we are asked to determine whether a juvenile charged with aggravated murder and a capital specification is charged with a capital offense, even though the offender is ineligible for the death penalty. For the reasons that follow, we conclude that Harwell was charged with a capital offense.
{¶ 2} On February 3, 2000, appellee Robert Harwell broke into the home of JoAnn Harris, then raped and murdered her. At the time of the offense, Harwell was under 18 years old. Following a probable cause hearing, Harwell was bound over and charged with aggravated murder, rape, aggravated burglary, and several firearm specifications. Even though juveniles are not eligible for the death penalty, R.C. 2929.02(A), the state charged Harwell with aggravated murder with two felony-murder death specifications in order to preserve the sentencing option of life in prison without parole pursuant to R.C. 2929.03(C)(2)(a)(i).
{¶ 3} The parties stipulated that Harwell was under 18 years old at the time of the murder and therefore that he was not eligible to be sentenced to death. Harwell pleaded no contest to all charges. The panel of trial judges heard evidence from the state and found Harwell guilty of each offense charged and the capital specifications. The three-judge panel sentenced Harwell to life in prison without the possibility of parole for the aggravated murder conviction with death specifications, ten years in prison for the aggravated burglary conviction, ten years in prison for the rape conviction, and three years in prison for a firearm specification.
{¶ 4} On appeal, the court of appeals reversed and remanded for resentencing. The court determined that Harwell had been charged with and tried for a capital offense even though he was not eligible to be sentenced to death. Therefore, according to the court of appeals, capital sentencing guidelines should have been applied to Harwell’s case. The court of appeals consequently determined that the trial panel erred when it (1) allowed victim impact statements that recommended that a specific sentence be imposed contrary to this court’s holding in State v. Huertas (1990), 51 Ohio St.3d 22, 553 N.E.2d 1058, syllabus, and (2) improperly considered the circumstances of the offense as an aggravating circumstance to be weighed against the mitigating factors contrary to the requirements of R.C. 2929.04(B).
{¶ 5} The cause is now before this court pursuant to the acceptance of a discretionary appeal.
{¶ 6} The issue before us is straightforward: Was Harwell charged with a capital offense? The state argues that because Harwell is ineligible for the death penalty, he could not be charged with a capital offense and was not entitled to the *130additional rights afforded to capital defendants. The argument is grounded in part on expansive language used by this court. In State ex rel. Corrigan v. McMonagle (1984), 12 Ohio St.3d 15, 16, 12 OBR 13, 465 N.E.2d 382, fn. 1, this court stated in dicta that “R.C. 2901.02(B) was amended effective April 4, 1984 so that only an offense for which death may be imposed as a penalty is a capital offense.” Although this statement may aptly characterize what the General Assembly intended, it does not characterize what the General Assembly enacted. As in all other matters involving R.C. Title 29, our analysis of R.C. 2901.02(B) will be guided by the General Assembly’s overriding concern that “sections of the Revised Code defining offenses or penalties shall be strictly construed against the state, and liberally construed in favor of the accused.” R.C. 2901.04(A).
{¶ 7} R.C. 2901.02(B) is written in clear, plain language:
{¶ 8} “Aggravated murder when the indictment or the count in the indictment charging aggravated murder contains one or more specifications of aggravating circumstances listed in division (A) of section 2929.04 of [the] Revised Code, and any other offense for which death may be imposed as a penalty, is a capital offense.”
{¶ 9} The first clause of R.C. 2901.02(B) states that aggravated murder is a capital offense when an indictment charges aggravated murder and one or more specifications of aggravating circumstances listed in R.C. 2929.04(A). Nothing in the first clause addresses the implications of an offense being classified as capital. Nothing in the first clause refers to a defendant or a defendant’s status.
{¶ 10} The second clause of R.C. 2901.02(B) states that “any other offense for which death may be imposed as a penalty” is a capital offense. We consider this clause to be independent of the first. It does not modify, limit, or explain the first clause. This clause may even be superfluous because there are no offenses other than aggravated murder for which a defendant can be sentenced to death in Ohio. In any event, there is no compelling reason to believe that the phrase “any other offense for which death may be imposed as a penalty” should be taken to impose upon the first clause the requirement that aggravated murder is only a capital offense when death may be imposed. To do so would turn the legislative imperative of construing R.C. Title 29 strictly against the state and liberally in favor of the accused on its head. We hold that an indictment charging aggravated murder and one or more specifications of aggravating circumstances listed in R.C. 2929.04(A) charges a capital offense, irrespective of whether the offender is eligible for the death penalty.
{¶ 11} In State v. Henry (1983), 4 Ohio St.3d 44, 4 OBR 136, 446 N.E.2d 436, paragraph one of the syllabus, this court stated, “Pursuant to R.C. 2901.02(B), aggravated murder is a capital offense regardless of whether death may be imposed as a result of the conviction thereof.” We recognize that the Henry *131court was addressing a prior version of R.C. 2901.02(B). See 134 Ohio Laws, Part II, 1892 (eff. 1-1-74). Even though Henry does not compel our decision today, it provides support because the Henry court addressed an issue and statute that are substantially similar to those in this case and reached the same conclusion that we reach.
{¶ 12} In State v. Parker, 95 Ohio St.3d 524, 2002-Ohio-2833, 769 N.E.2d 846, syllabus, we held that “[a] defendant charged with a crime punishable by death who has waived his right to trial by jury must, pursuant to R.C. 2945.06 and Crim.R. 11(C)(3), have his case heard and decided by a three-judge panel even if the state agrees that it will not seek the death penalty.” To determine which procedures applied to the defendant in Parker, we looked principally to the offense charged, which was punishable by death, and not to the status of the defendant or the fact that death had been eliminated as an option. Similarly here, Harwell was charged with aggravated murder and a death specification, which, according to R.C. 2901.02(B), means that he was charged with a capital offense. Even though he was not eligible for the death penalty because of his age, Harwell is entitled to the same protections as any defendant charged with a capital offense.
Judgment affirmed.
Gwin, F.E. Sweeney, Pfeifer, Lundberg Stratton and O’Connor, JJ., concur.
Moyer, C.J., and O’Donnell, J., dissent.
W. Scott Gwin, J., of the Fifth Appellate District, sitting for Resnick, J.